                        IN THE UNITED ST ATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                  CRIMINAL ACTION
                                                           NO. 18-124-2
                v.

 ALBERT WILLIAM UPSHUR



                                          ORDER

       AND NOW, this 7th day of October, 2019, after a conference call with the Court on the

status of the Defendant's psychological evaluation and competency restoration pursuant to 18

U.S.C. § 4241(d), IT IS ORDERED that the government shall file any objections to the

evaluation by October 31, 2019. Defendant shall file any response by November 7, 2019.

       IT IS FURTHER ORDERED that a status hearing is scheduled for December 3, 2019,

at 9:30 AM. in Courtroom 10-A.




                                                   BYaCOURT:
